Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 21-35 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 21, 28, 35) “receiving, via a communications network, a request for a quantity of virtual gaming tokens, wherein the request is associated with a player; in response to receiving the request for virtual gaming tokens, automatically causing an allocation of the requested quantity of virtual gaming tokens and one or more non-monetary sweepstakes entries to the player, wherein virtual gaming tokens cannot be redeemed for a monetary reward, and wherein winnings from playing with the one or more non-monetary sweepstakes entries can be redeemed for a monetary reward; causing, via a communications network, a second electronic device to display a graphical user interface corresponding to a game having at least one successful outcome, wherein the graphical user interface comprises a user affordance for switching to playing the game with a non-monetary sweepstakes entry from playing the game with a virtual gaming token, and wherein a selection of the user affordance corresponds to an indication to switch from playing the game with the virtual gaming token to the non-monetary sweepstakes, and wherein the game is configured to be 
Providing gaming service is well known in the art. For instance, Hardy et al. (2011/0092267) in view of Sheperd et al. (2009/0287552) and DiCarlo (2015/0235526) teaches providing gaming service. However, Hardy in view of Sheperd and DiCarlo is silent on “receiving, via a communications network, a request for a quantity of virtual gaming tokens, wherein the request is associated with a player; in response to receiving the request for virtual gaming tokens, automatically causing an allocation of the requested quantity of virtual gaming tokens and one or more non-monetary sweepstakes entries to the player, wherein virtual gaming tokens cannot be redeemed for a monetary reward, and wherein winnings from playing with the one or more non-monetary sweepstakes entries can be redeemed for a monetary reward; causing, via a communications network, a second electronic device to display a graphical user interface corresponding to a game having at least one successful outcome, wherein the 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715